NV NN NY NNN WN WN
STI DAR KONH SF FSOwerdIiA AREONRAS

Co Oo ND MH BW PO Ke

 

 

Case 4:19-cr-06063-SMJ ECF No. 29 filed 11/08/19 PagelD.75 Page 1 of 2

ILED IN THE

U.S. DISTRICT cK

FAc " “STRICT COURT
E TERN DISTRICT JU

NOV = 8 2019
SEAN f McAVoY CLES

=RK
SPOKANE WASHINGTON :
NGTON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. [A- ce - 063 SWNT
Plaintiff, .
ae. ACKNOWLEDGMENT OF NOTICE
OF RIGHTS - INDICTMENT
N LCHon As Crepe

Defendant.
The undersigned defendant does hereby acknowledge: I appeared on this date
and was advised as follows:

1. Of the charge or charges placed against me, and J acknowledge receipt of
a copy of the:

Indictment},
O1 First/Second/Third/Fourth Superseding Indictment

2. Of the maximum penalty provided by law;

3. My right to remain silent at all times and if I make a statement it can be
used against me;

4, My right to retain my own counsel; and if I am without funds, to have
counsel appointed to represent me in this matter;

5. My right to a jury trial before a United States District Judge, to be
confronted by the United States’ witnesses and to have witnesses attend

on my behalf;

6. My right to a detention hearing, if I am in custody;

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1

 
eo Ons HD HM BB WH VN

10
1]
ia
13
14
15
16
17
18
19
20
a1
22
23
24
2.
26
Zi
28

 

 

Case 4:19-cr-06063-SMJ ECF No. 29 filed 11/08/19 PagelD.76 Page 2 of 2

7. My right, if_am not a United States citizen, to request a Government
attorney or law enforcement official notify my country’s consulate of my
arrest or detention.

Date: x U [sp "

XA AZ

Interpreter Printed Name Defeitdant Signature

liccovns Creve

Defendant Printed Name

 

Interpreter Signature

 

ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2

 
